Moore, Associate Justice.
By the common-law system of criminal pleading, if it is desired to charge the offense in different forms to meet the facts as they may be developed upon the trial, this must be done by alleging in different counts the various phases of the offense upon which it is deemed necessary to rely to secure the conviction of the offender as distinct offenses. While, if the matters which may be thus alleged in different counts of the indictment, and which in mere fiction of law are regarded as presenting separate offenses, were embodied in a single count, the indictment would unquestionably he held bad for duplicity. It is to the Code of Criminal Procedure, however, and not *165to the common-law rule that we must look for our guide in determining the sufficiency and validity of the indictment.
By the code an indictment is defined to be “the written statement of a grand jury accusing a person of some act or omission which by law is declared to be an offense.” (O. C. P., art. 894.) The leading requisite as to the facts to be alleged in this written statement, by way of accusing the defendant of the act or omission for which he is in-dieted, is that “ the offense must be set forth in plain and intelligible words.” Bo technical or formal manner of doing this need be observed or followed. The clear and simple detail of the facts showing the act or omission declared by law to constitute the offense with which it is sought to charge the defendant is all that is required. While under the liberal rule which has characterized the practice under the code the statement of the offense may be encumbered with superfluous reiteration, or different phases of its facts may be set forth in different counts, to do so is obviously a departure from the spirit and object of the code. If distinct and independent offenses are charged in the indictment, the objection of duplicity may be as applicable to it, if not more so under the code than at common law. But the mere statement of the facts connected with and forming part and parcel of the offense, however complicated and various by which defendant’s guilt may be established, may be appropriately alleged in the indictment, without separating them into different counts, and thereby presenting them as wholly disconnected and distinct transactions.
The indictment in this ease is drawn with unnecessary fullness and particularity. But it cannot be said that it does not “ set forth in plain and intelligible words” the acts of the defendant by reason of which he is charged to be guilty of the crime for which he is indicted. In point of technical accuracy and exactness of language objection may be *166taken to the great number and different character of mortal wounds alleged to have been given to the deceased. But the plain import of the indictment is that on the day named therein by the blows inflicted with a stick, by those given with the hoe, by the cruel acts alleged, the exposure to cold and deprivation of food, by the slappings, beatings, and stampings charged, defendant did kill and murder the deceased. That each one of the wounds given is alleged to have been mortal is of little moment. Even at common law it may be alleged that the party died of the divers poisons or wounds charged to have been administered or given, without averring that he died of any one of them in particular, for, as it is said, the truth may be that none of them alone, but all together, caused the death. (2 Haw. P. C., ch. 28, sec. 83.) And as is justly said in the case of The State v. Baker et al., 63 N. C., 276: “The killing is the substance, the mode is the form; and while it is important that the prisoner be sufficiently informed of the charge against him, so that he may make his defense, yet he cannot complain that he is informed that if he did not do it in one way he did it in another, both ways being stated, and it is not to be tolerated that the crime is to go unpunished because the precise manner of committing it is in doubt.” With as little reason can the accused complain because it is alleged that each of the acts of violence with which he is charged and by means of which he is alleged to have murdered the deceased is stated to have caused the death.
The judgment is reversed and the cause remanded.
Reversed and Remanded.